    Case 19-31923-MBK     Doc 44    Filed 10/20/20 Entered 10/20/20 14:33:35        Desc Main
                                   Document      Page 1 of 2




                                                             Order Filed on October 20, 2020
                                                             by Clerk
                                                             U.S. Bankruptcy Court
                                                             District of New Jersey




DATED: October 20, 2020
Case 19-31923-MBK         Doc 44     Filed 10/20/20 Entered 10/20/20 14:33:35               Desc Main
                                    Document      Page 2 of 2




       Upon the motion ofBSI Financial Services as Servicer for US Bank Trust National
Association as Trustee of the Tiki Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively "Secured Creditor" and/or "Movant") under Bankruptcy Code section
362(d) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

       [x] Real property commonly known and more fully described as: 27 Latourette Avenue,
South Bound Brook, NJ 08880

        ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

       ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit BSI Financial Services as Servicer for US Bank Trust National Association as Trustee of
the Tiki Series III Trust, it's successors and/or assigns, to pursue its rights under applicable state
law with respect to the premises 27 Latourette Avenue, South Bound Brook, NJ 08880; and it is
further

        ORDERED, that the instant order is binding in the event of a conversion; and it is further

        ORDERED, that the Movant is granted reasonable attorney fees in the amount of
$400.00 and costs in the amount of $181.00; and it is further

        ORDERED, that the Co-Debtor stay against "Melissa Estelle" is lifted pursuant to 11
U.S.C. 1301(c); and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

         ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
